DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first impedance means, a second impedance means in claims 1-13 and a control means in claim 3.
According to specification and drawings, the first impedance means, a second impedance means are switches and the control means is a microprocessor, generic computer, controller or the likes.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Marten (US 20130009655, hereinafter Marten).

Regarding to claim 1, Marten discloses an apparatus for use in measuring current with respect to first and second measurement points (abstract and fig. 3 or 7), the apparatus comprising: 
a first instrumentation amplifier (fig. 7[41]), said instrumentation amplifier having first and second input terminals (fig. 7[39s]), 
a first impedance means (fig. 7[73]) connecting the first and second measurement points to the first and second terminals of the first instrumentation amplifier (fig. 7[41]); 
a second instrumentation amplifier (fig. 7[42]), said instrumentation amplifier having first and second input terminals (fig. 7[40s]), 
a second impedance means (fig. 7[74]) connecting the first and second measurement points to the first and second input terminals of the second instrumentation amplifier (fig. 7[42]), 
further characterized in that for the first instrumentation amplifier (fig. 7[41]), there is provided a third switch (fig. 7[96]) controllably providing a predetermined voltage reference to the first input terminal thereof (fig. 7 shows 96 received signal from driver 45 of controller 51), and 
further characterized in that for the second instrumentation amplifier (fig. 7[42]), there is provided a fourth switch (fig. 7[97]) controllably providing a predetermined voltage reference to the first input terminal thereof (fig. 7 shows 97 received signal from driver 45 of controller 51).

Regarding to claim 2, Marten discloses the apparatus of claim 1 further comprising a shunt (fig. 7[72) with first and second terminals, the current disposed to pass between said first and second terminals, the shunt having the first and second measurement points disposed therebetween (paragraph 0057 discloses the current flowing in the shunt).

Regarding to claim 3, Marten discloses the apparatus of claim 1 further comprising a control means (controller 51), the control means disposed at times to cause the first impedance means to disconnect the first instrumentation amplifier from the first and second measurement points and to close the third switch, while causing the second impedance means to connect the second instrumentation amplifier to the first and second measurement points, while providing current-measurement information from the second instrumentation amplifier to equipment external to the apparatus, the control means disposed at other times to cause the second impedance means to disconnect the second instrumentation amplifier from the first and second measurement points and to close the fourth switch, while causing the first impedance means to connect the first instrumentation amplifier to the first and second measurement points, while providing current- measurement information from the first instrumentation amplifier to equipment external to the apparatus (fig. 4 and claims 5-6).

Regarding to claim 5, Marten discloses a method for use with apparatus for use in measuring current with respect to first and second measurement points (abstract and fig. 3 or 7), the apparatus comprising: 
a first instrumentation amplifier (fig. 7[41]), said instrumentation amplifier having first and second input terminals (fig. 7[39s]), 
a first impedance means (fig. 7[73]) connecting the first and second measurement points to the first and second terminals of the first instrumentation amplifier (fig. 7[41]); 
a second instrumentation amplifier (fig. 7[42]), said instrumentation amplifier having first and second input terminals (fig. 7[40s]), 
a second impedance means (fig. 7[74]) connecting the first and second measurement points to the first and second input terminals of the second instrumentation amplifier (fig. 7[42]), 
further characterized in that for the first instrumentation amplifier (fig. 7[41]), there is provided a third switch (fig. 7[96]) controllably providing a predetermined voltage reference to the first input terminal thereof (fig. 7 shows 96 received signal from driver 45 of controller 51), and 
further characterized in that for the second instrumentation amplifier (fig. 7[42]), there is provided a fourth switch (fig. 7[97]) controllably providing a predetermined voltage reference to the first input terminal thereof (fig. 7 shows 97 received signal from driver 45 of controller 51), 
the apparatus further comprising a shunt (fig. 7[72) with first and second terminals, the current disposed to pass between said first and second terminals (paragraph 0057 discloses the current flowing in the shunt), 
the shunt having the first and second measurement points disposed therebetween (fig. 7 shows shunt [72] with terminals), the method comprising the steps of: at a first time, causing the first impedance means to disconnect the first instrumentation amplifier from the first and second measurement points and to close the third switch, while causing the second impedance means to connect the second instrumentation amplifier to the first and second measurement points, while providing current-measurement information from the second instrumentation amplifier to equipment external to the apparatus; at a second time, causing the second impedance means to disconnect the second instrumentation amplifier from the first and second measurement points and to close the fourth switch, while causing the first impedance means to connect the first instrumentation amplifier to the first and second measurement points, while providing current-measurement information from the first instrumentation amplifier to equipment external to the apparatus (fig. 4 and claims 5-6).

Regarding to claim 7, Marten discloses an apparatus for use in measuring a first current with respect to first and second measurement points (abstract and fig. 3 or 7), the apparatus comprising: 
an instrumentation amplifier (fig. 3[41]), said instrumentation amplifier having first and second input terminals (fig. 3[39s]), 
an impedance means (fig. 3[73]) connecting the first and second measurement points to the first and second input terminals of the instrumentation amplifier (fig. 3[41]); 
the apparatus further comprising a shunt (fig. 3[72]) with first and second terminals, the first current disposed to pass between said first and second terminals (paragraph 0057 discloses the current flowing in the shunt), the shunt having the first and second measurement points disposed therebetween (fig. 3 or 7 shows the shunt with measurement points); 
the apparatus further comprising a current source switchably connected to the first and second terminals (fig. 3 shows the controller to control the switch 73 which switchably connected between the terminal of 72 via resistor 75), whereby a second current of known and predetermined magnitude can be caused to flow at selected times between the first and second terminals in addition to the first current (current flowing through 75 by controlling swiches).

Regarding to claim 8, Marten discloses the apparatus of claim 7 wherein the current source, when connected to the first and second terminals, is floating relative to other voltage references in the apparatus (the instant application discloses “it will be desirable if the voltage reference shown in Figure 4 can be floating as well, not tied electrically to any particular other portion of circuitry or to any chassis ground. One way to do this would be by means of a "flying capacitor" that has been charged up by some known voltage source such as voltage reference shown in Figure 1 or the independent voltage reference shown in Figure 3” therefore fig. 3 and 7 shows the driver that provides power is floating relative to other voltage references).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marten as applied to claim 8 above, and further in view of Nys (US 20150145535, hereinafter Nys).

Regarding to claim 9, Marten discloses the apparatus of claim 8 wherein the current source comprises a flying capacitor, at some times coupled with the first and second terminals, at some other times coupled with a power source that is not coupled with the first and second terminals (fig. 3 shows the controller 51 with driver to provide power to the switching element (i.e. 96) then current to the shunt).
However, Marten does not discloses a current source with flying capacitor).
Paragraphs 0110-111 and fig. 20 of Nys discloses a current source with a flying capacitor.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the current source comprises a flying capacitor as taught by Nys to provide a floating unipolar or bipolar power supply for the charge amplifier.

Allowable Subject Matter

Claim 3 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 4, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the control means is further characterized in that the control means (controller 51), when causing the first impedance means to disconnect the first instrumentation amplifier from the first and second measurement points and when closing the third switch, is disposed to carry out a calibration of a gain of the first instrumentation amplifier, the control means further characterized in that the control means, when causing second impedance means to disconnect the second instrumentation amplifier from the first and second measurement points and when closing the fourth switch, is disposed to carry out a calibration of a gain of the second instrumentation amplifier” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 6, the prior arts of record, alone or in combination, do not fairly teach or suggest “further characterized in that during the first time, a calibration of a gain of the first instrumentation amplifier is carried out, and further characterized in that during the second time, a calibration of a gain of the second instrumentation amplifier is carried out” including all of the limitations of the base claim and any intervening claims.

Claims 10-13 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 10, Marten discloses a method for use with apparatus for use in measuring a first current with respect to first and second measurement points (abstract and fig. 3 or 7), 
the apparatus comprising an instrumentation amplifier (fig. 3[41]), said instrumentation amplifier having first and second input terminals (fig. 3[39s]), 
an impedance means (fig. 3[73]) connecting the first and second measurement points to the first and second input terminals of the instrumentation amplifier (fig. 3[41]), 
the apparatus further comprising a shunt (fig. 3[72]) with first and second terminals, the first current disposed to pass between said first and second terminals (paragraph 0057 discloses the current flowing in the shunt), the shunt having the first and second measurement points disposed therebetween (fig. 3 or 7 shows the shunt with measurement points), 
the apparatus further comprising a current source switchably connected to the first and second terminals (fig. 3 shows the controller to control the switch 73 which switchably connected between the terminal of 72 via resistor 75), whereby a second current of known and predetermined magnitude can be caused to flow at selected times between the first and second terminals in addition to the first current (current flowing through 75), 
the method comprising the steps of: 
at a first time, arriving at a measure of the first current by measuring a potential difference between the potential at the first measurement point and the potential at the second measurement point through the instrumentation amplifier (abstract).
 
However, the prior arts of record, alone or in combination, do not fairly teach or suggest “at a second time, switching the current source so that it is connected to the first and second terminals, whereby both the first current and the second current flow through the shunt, and arriving at a measure of the sum of the two currents by measuring a potential difference between the potential at the first measurement point and the potential at the second measurement point through the instrumentation amplifier” including all of the limitations as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863